

116 HR 6805 IH: Getting Americans Back to Work Act
U.S. House of Representatives
2020-05-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6805IN THE HOUSE OF REPRESENTATIVESMay 12, 2020Mr. Budd (for himself and Mr. Buck) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo ensure that additional unemployment benefits do not result in an individual receiving unemployment compensation that is more than the amount of wages the individual was earning prior to becoming unemployed.1.Short titleThis Act may be cited as the Getting Americans Back to Work Act.2.Limitation on total unemployment benefits(a)In generalSubtitle A of title II of division A of the CARES Act (Public Law 116–136) is amended by inserting after section 2107 the following:2107A.Limitation on total unemployment benefits(a)In generalNotwithstanding sections 2102, 2104, and 2107, in no case may the sum of unemployment benefits paid to an individual under such sections and as determined under State law for any week exceed the amount of the individual’s average weekly wages for an appropriate period prior to the receipt of assistance under such sections, as determined by the Secretary of Labor.(b)Reporting; recoveryThe Secretary of Labor shall, in accordance with applicable laws and regulations, have the authority to require such wage reporting as needed to implement this section and to recover any amounts paid in excess of any limit established by law..(b)Effective dateThe amendment made by subsection (a) shall apply with respect to weeks of unemployment beginning on or after June 1, 2020.